           Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


 ERIKA L. BROWN, on behalf of herself
 and all others similarly situated,                Civil Action
                                                   File No.
                       Plaintiff,
      -against-
                                                   JURY TRIAL DEMANDED
 TOTAL SYSTEM SERVICES, INC., a
 Delaware corporation; and GLOBAL
 PAYMENTS, INC., a Georgia
 corporation,

                       Defendants.


   COLLECTIVE ACTION COMPLAINT AND JURY TRIAL DEMAND

      Plaintiff, ERIKA L. BROWN (“Brown” or “Plaintiff”), along with any other

similarly situated employees who may join this action (collectively “Plaintiffs”),

by their attorneys, Buckley Beal LLP and Shavitz Law Group, P.A., upon personal

knowledge as to herself and upon information and belief as to other matters,

alleges as follows:

                                    INTRODUCTION

      1.       Plaintiff brings this lawsuit as a collective action pursuant to the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”), on
           Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 2 of 13




behalf of herself and all other persons similarly situated who suffered damages as a

result of FLSA overtime violations by Defendants TOTAL SYSTEM SERVICES,

INC. and GLOBAL PAYMENTS, INC., (collectively, “TSYS” or “Defendants”).

      2.       TSYS provides payment processing services, merchant services and

related payment services.

      3.       To provide these services, TSYS operates call centers where they

employ non-exempt, hourly employees.

      4.       As more fully described below, during the relevant time periods,

Defendants willfully violated the FLSA by failing to pay Plaintiff and all other

similarly situated employees for all of their overtime hours worked based upon its

unlawful policies and practices.

      5.       Pursuant to Defendants’ policies and practices, Plaintiff and similarly

situated employees were required to work before clocking into Defendants’

computerized timekeeping system. This off-the-clock work included: booting up

computers, logging on, loading various programs and applications, and reviewing

emails – all in order to be “call ready.”

      6.       Defendants’ policies and practices further required Plaintiff and

similarly situated employees to repeat this same process at the end of, but still

during, their uncompensated meal break.           Plaintiff and the similarly situated


                                            -2-
           Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 3 of 13




employees had to cut their meal breaks short so that they could duplicate the

process they performed in the morning before their shift to become call ready again

after their meal break. Consequently, Plaintiff and the similarly situated employees

worked through a significant part of their unpaid meal breaks getting call-ready for

the post-meal break portion of their shift. Plaintiffs were not completely relieved

of their duties during their meal breaks.

      7.       Plaintiffs’ off-the-clock work described herein was for the

predominate benefit of Defendants.

      8.       Plaintiffs’ off-the-clock work described herein was not de minimus.

      9.       Plaintiff has retained Buckley Beal LLP and Shavitz Law Group, P.A.

to represent her in this matter.

                                   THE PARTIES

                                       Plaintiff

      10.      Plaintiff Brown is a resident of Stockbridge, Georgia.

      11.      Plaintiff Brown worked for Defendants as a non-exempt, hourly paid

employee at a TSYS call center in McDonough, Georgia, from approximately

August 2018 to April 2019.

      12.      Brown’s last rate of pay was approximately $12 per hour.




                                            -3-
        Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 4 of 13




      13.     Plaintiff Brown’s written consent to join this action is attached as

Exhibit A.

                                       Defendants

      14.     TSYS “is a leading global provider of seamless, secure and innovative

solutions to payment card issuers — financial institutions and retail companies.”

https://www.tsys.com/about-us/

      15.     TSYS employs non-exempt hourly employees at its call centers

nationwide.

      16.     Global Payments, Inc. is the parent organization of TSYS. TSYS

merged with Global Payments, Inc. in September 2019.

      17.     Global Payments, Inc. and TSYS may be served with process by

delivering a copy of the summons and complaint to their registered agent, CT

Corporation System, 289 S. Culver Street, Lawrenceville, Georgia 30046.

                         JURISDICTION AND VENUE

      18.     This Court has subject matter jurisdiction over this matter pursuant

to 28 U.S.C. § 1331 and 1332, and by 29 U.S.C. § 201, et. seq.

      19.      This Court is empowered to issue a declaratory judgment pursuant to

28 U.S.C. §§ 2201 and 2202.




                                        -4-
          Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 5 of 13




         20.   Venue is proper in the Northern District of Georgia pursuant to 28

U.S.C. § 1391(b)(2) because Plaintiff resides in the District, a substantial part of

the events or omissions giving rise to the claims occurred in this District, and

each Defendant is subject to personal jurisdiction in this District.

         21.   At all times pertinent to this Complaint, each Defendant was an

enterprise engaged in interstate commerce or in the production of interstate goods

for commerce as defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). Each

Defendant’s gross receipts for the three years preceding the filing of this lawsuit

exceeded $500,000.00.

         22.   Each Defendant is within the personal jurisdiction and venue of this

Court.

         23.   Throughout the relevant period, each Defendant jointly employed

Plaintiff and similarly situated employees within the meaning of the FLSA. Each

Defendant has substantial control over Plaintiffs’ working conditions and the

unlawful policies and practices alleged herein.

         24.   Each Defendant is a covered employer within the meaning of the

FLSA and, at all times relevant, jointly employed Plaintiff and similarly situated

employees.




                                          -5-
        Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 6 of 13




                     FACTS COMMON TO ALL CLAIMS

      25.    The proposed FLSA Collective is defined as follows:

         All non-exempt, hourly call center employees, regardless of
         exact title, employed by TSYS and/or TSYS and Global
         Payments, Inc., at any location throughout the United States, on
         or after November 17, 2017, who have not been paid for all
         overtime hours worked.

                      Plaintiff’s Off-the-Clock Overtime

      26.    As described herein, pursuant to Defendants’ policies and practices,

Plaintiff and the similarly situated employees worked off-the-clock, before their

scheduled shift booting up their computers, logging on and loading various

programs and applications, and reviewing emails to be “call ready.”

      27.    Pursuant to Defendants’ policies and procedures, Plaintiff and the

similarly situated employees also were required to clock out for their meal break,

but were not completely relieved of duty during their uncompensated meal break,

as they were required to work to get call ready at the end of, but still during, their

unpaid meal break.

      28.    Pursuant to these policies and procedures, Defendants failed to record

all of the hours worked by Plaintiff and the similarly situated employees, thereby

resulting in the failure to pay overtime in violation of the FLSA.




                                        -6-
        Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 7 of 13




       29.   Plaintiff estimates that as a result of Defendant’s policies and

practices described herein, she worked up to five hours over 40 each week without

pay.

                     Defendants’ Off-the-Clock Overtime Violations

       30.   Plaintiff and the members of the proposed FLSA Collective worked as

non-exempt hourly employees at Defendants’ call centers nationwide.

       31.   Defendants are aware that Plaintiff and the proposed FLSA Collective

worked off- the-clock overtime hours, yet, as described herein, Defendants have

failed and continue to fail to pay them all of their overtime compensation by failing

to credit them for all of the hours they work over 40 in a workweek and suffering

or permitting Plaintiff and the proposed FLSA Collective to work off-the-clock

overtime hours, during which they performed the duties described herein.

       32.   Defendants maintain time records for all their non-exempt hourly

employees throughout the United States.

       33.   However, those time records fail to accurately reflect all of Plaintiffs’

hours worked, based upon Defendants’ policies and procedures described herein

for requiring Plaintiff and the similarly situated employees to work off-the-clock.

       34.   While Defendants occasionally may have paid Plaintiff and the

proposed FLSA Collective for some overtime hours worked, pursuant to the


                                        -7-
        Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 8 of 13




policies and procedures described herein requiring Plaintiff and the proposed FLSA

Collective to work off-the-clock, Defendants failed to pay Plaintiff and the

proposed FLSA Collective for the unrecorded overtime hours worked in violation

of the FLSA.

      35.    Based upon the policies and procedures described herein, Defendants

failed to keep accurate records of hours worked by Plaintiff and the similarly

situated employees.

      36.    Defendants’ failure to pay Plaintiff and the proposed FLSA Collective

for all hours worked was due to a corporate policy to limit labor expenditures and

preserve corporate profits.

                      FLSA COLLECTIVE ACTION FACTS

      37.    Plaintiff brings the First Cause of Action, pursuant to FLSA, 29

U.S.C. § 216(b), on behalf of herself and the proposed FLSA Collective.

      38.    All of the work that Plaintiff and the proposed FLSA Collective have

performed has been assigned by Defendants, and/or Defendants have been aware

of all of the work that Plaintiff and the proposed FLSA Collective have performed.

      39.    As part of its regular business practice, Defendants have intentionally,

willfully, and repeatedly engaged in a pattern, practice, and/or policy of violating the

FLSA with respect to Plaintiff and the proposed FLSA Collective. This policy and


                                         -8-
           Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 9 of 13




pattern or practice includes, but is not limited to:

                a.    willfully failing to pay Plaintiff and the members of the FLSA
                      Collective overtime wages for all of the hours that they worked
                      for Defendants in excess of 40 hours per workweek; and
                b.    willfully failing to record all of the time that its employees,
                      including Plaintiff and the FLSA Collective, have worked for
                      Defendants.

         40.    Defendants are aware or should have been aware that federal law

required them to pay Plaintiff and members of the FLSA Collective an overtime

premium for all hours worked in excess of 40 per workweek.

         41.    Plaintiff and the FLSA Collective all were compensated on an hourly

basis.

         42.    Plaintiff and the FLSA Collective all were subject to the same

employment policies, procedures, and practices as centrally disseminated by

Defendants.

         43.    Defendants’ unlawful conduct has been widespread, repeated, and

consistent.

                            FIRST CAUSE OF ACTION
                    Fair Labor Standards Act – Overtime Wages
               (Brought on behalf of Plaintiff and the FLSA Collective)

         44.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.



                                            -9-
          Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 10 of 13




      45.      Defendants have engaged in a widespread pattern and practice of

violating the FLSA, as described in this Collective Action Complaint.

      46.     Plaintiff has consented in writing to be a party to this action, pursuant

to 29 U.S.C. § 216(b).

      47.     At all relevant times, Plaintiff and other similarly situated current and

former employees were engaged in commerce and/or the production of goods for

commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

      48.     The overtime wage provisions set forth in §§ 201 et seq. of the FLSA

apply to Defendants.

      49.     Each Defendant is an employer engaged in commerce and/or the

production of goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and

207(a).

      50.     At all times relevant, Plaintiff was an employee within the meaning of

29 U.S.C. §§ 203(e) and 207(a).

      51.     Defendants have failed to pay Plaintiff and other similarly situated

current and former employees all of the overtime wages to which they were

entitled under the FLSA.

      52.     Defendants’ violations of the FLSA, as described in this Collective

Action Complaint, have been willful and intentional. Defendants have failed to


                                         - 10 -
        Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 11 of 13




make a good faith effort to comply with the FLSA with respect to their

compensation of Plaintiff and other similarly situated current and former

employees.

      53.    Because Defendants’ violations of the FLSA have been willful, a

three-year statute of limitations applies, pursuant to 29 U.S.C. § 255.

      54.    As a result of Defendants’ willful violations of the FLSA, Plaintiff

and all other similarly situated employees have suffered damages by being denied

overtime wages in accordance with 29 U.S.C. §§ 201 et seq., for which Defendants

are jointly and severally liable.

      55.    As a result of the unlawful acts of Defendants, Plaintiff and other

similarly situated current and former employees have been deprived of overtime

compensation and other wages in amounts to be determined at trial, and are

entitled to recovery of such amounts, liquidated damages, prejudgment interest,

attorneys’ fees, costs and other compensation pursuant to 29 U.S.C. § 216(b).




                                        - 11 -
          Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 12 of 13




                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly

situated persons, seeks the following relief:

       A.     That, at the earliest possible time, Plaintiff be allowed to give notice of

this collective action, or that the Court issue such notice, to all members of the

proposed FLSA Collective. Such notice should inform them that this civil action has

been filed, of the nature of the action, and of their right to join this lawsuit, among other

things;

       B.     Unpaid overtime pay, and an additional and equal amount as

liquidated damages pursuant to the FLSA and the supporting United States

Department of Labor regulations;

       C.     Pre-judgment interest and post-judgment interest as provided by law;

       D.     Appropriate equitable and injunctive relief to remedy violations,

including but not necessarily limited to an order enjoining Defendants from

continuing its unlawful practices;

       E.     Attorneys’ fees and costs of the action;

       F.     An appropriate service award for Plaintiff’s efforts and service to the

proposed FLSA Collective; and

       G.     Such other injunctive and equitable relief as this Court shall deem just


                                           - 12 -
       Case 1:20-cv-04685-ELR Document 1 Filed 11/17/20 Page 13 of 13




and proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.


      Respectfully submitted this 17th day of November, 2020.

                                                 BUCKLEY BEAL, LLP

                                        By:      /s/ Rachel Berlin Benjamin
                                                 Rachel Berlin Benjamin
                                                 Georgia Bar No. 707419
                                                 rberlin@buckleybeal.com
                                                 600 Peachtree Street NE, Suite 3900
                                                 Atlanta, GA 30308
                                                 Telephone: (404) 781-1100
                                                 Facsimile: (404) 781-1101

                                                 Gregg I. Shavitz*
                                                 Paolo C. Meireles*
                                                 Logan A. Pardell*
                                                 SHAVITZ LAW GROUP, P.A.
                                                 981 Yamato Road, Suite 285
                                                 Boca Raton, Florida 33431
                                                 Telephone: (561) 447-8888
                                                 Facsimile: (561) 447-8831
                                                 gshavitz@shavitzlaw.com
                                                 pmeireles@shavitzlaw.com
                                                 lpardell@shavitzlaw.com

                                                 Attorneys for Plaintiff and the
                                                 proposed FLSA Collective

                                                 *to apply for admission pro hac vice



                                        - 13 -
